REINHARD, Judge.
Mound City Yellow Cab appeals from a decision of the Labor and Industrial Relations Commission that claimant, daughter of a cab driver who was killed while operating a cab, was entitled to workmen’s compensation benefits.
The critical issue, whether cabdriver was an independent contractor or an employee, is identical to the issue resolved in Shinauld v. Mound City Yellow Cab Co., 666 S.W.2d 846 (Mo.App.1984). The parties have agreed that Shinauld controls the case at bar. In Shinauld, we held that claimant was an employee and entitled to workmen’s compensation benefits. The same result follows here.
Affirmed.
KAROHL, P.J., and CRANDALL, J., concur.